Dismissed and Opinion filed April 24, 2003








Dismissed and Opinion filed April 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00102-CR
____________
 
WILLIAM LEBLANC, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 12th District Court
Grimes County, Texas
Trial
Court Cause No. 14,740
 

 
M E M O R A N D U M  O P I N I O N
Appellant entered a plea of guilty in cause number 14,732 to
the offense of possession of a controlled substance with intent to deliver. He
was convicted and sentenced to eight years in prison pursuant to a plea bargain
agreement.
On March 12, 2003, this court issued a letter stating the
record contains no judgment of conviction in cause number 14,740 and this court
has been informed that the case appellant is attempting to appeal has been
dismissed. This court gave notice that unless appellant filed a motion to
retain before March 4, 2003, the appeal would be dismissed.




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed April 24, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.